DETAILED ACTION
This application has been entered under the PPH program.  Accordingly, Applicant must submit a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of the server is configured so that when a model differential value showing a degree of difference before and after learning of a learning model used in one vehicle among the plurality of vehicles and trained based on training data sets acquired within a predetermined region is greater than or equal to a predetermined value, the server instructs relearning of a learning model used in another vehicle among the plurality of vehicles present in the predetermined region to the another vehicle., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server” language, the limitation in the context of this claim encompasses the user manually finding a differential value of a model and then instructing the relearning of another model. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a server and a plurality of vehicles configured to be able to communicate with the server. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server and a plurality of vehicles configured to be able to communicate with the server amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually uses a differential value based on the output parameters of the model. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 3:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually uses a differential value based on weights and biases of nodes. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 4:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the one vehicle which merely acts as a client device to the server, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining that when adequate data was acquired, begin the training of the model.
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of a vehicle and training.  The vehicle and training are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle and training amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 5:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the other vehicle, the server, and retraining, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining if the usage region is within the predetermined region. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the other vehicle, the server, and retraining.  The other vehicle, the server, and retraining is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the other vehicle, the server, and retraining amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 6:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually using a usage region as the predetermined region. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of a server configured to be able to communicate with a plurality of vehicles, the server configured so that when a model differential value showing a degree of difference before and after learning of a learning model used in one vehicle among the plurality of vehicles and trained based on training data sets acquired within a predetermined region is greater than or equal to a predetermined value, the server instructs relearning of a learning model used in another vehicle among the plurality of vehicles present in that predetermined region to the another vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server configured to be able to communicate with a plurality of vehicles, the server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a server configured to be able to communicate with a plurality of vehicles, the server” language, the limitation in the context of this claim encompasses the user manually finding a differential value of a model and then instructing the relearning of another model. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a server configured to be able to communicate with a plurality of vehicles, the server.” The server is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a server configured to be able to communicate with a plurality of vehicles, the server,” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 9:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the claim encompasses the user manually identifying a vehicle. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a neural network model.  The neural network model is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Further, the claim recites obtaining and instructing. The obtaining and instructing are recited at a high level of generality and amounts to mere data storing for obtaining and mere data transmitting for instructing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a neural network model amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Further, the obtaining and instructing was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “[s]toring and retrieving information in memory” and “[r]eceiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer.
Accordingly, the claim is not patent eligible.
Regarding Claim 10:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  The abstract idea in claim 10 is from the parent claims. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an engine, a motor, or sensors.  The engine, motor, or sensors are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic hardware component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  For example, what these hardware items are doing is not claimed; however they would be present in all autonomous vehicles.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an engine, a motor, or sensors amounts to no more than mere instructions to apply the exception using a generic hardware component. Mere instructions to apply an exception using a generic hardware component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 11 is rejected on the same grounds as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (hereinafter Levinson), U.S. Patent 9,632,502 in view of Palanisamy et al. (hereinafter Palanisamy), U.S. Patent Application Publication 2020/0033869.
Regarding Claim 1, Levinson disclose a model learning system comprising a server [“an autonomous vehicle service platform” col. 4, line 3] and a plurality of vehicles configured to be able to communicate with the server [“fleet of autonomous vehicles that are communicatively networked to an autonomous vehicle service platform” col. 4, lines 1-3], in which the model learning system, 
acquired within a predetermined region [“Road network 3650 may include regions” col. 36, lines 12-13].
However, Levinson fails to explicitly disclose the server is configured so that when a model differential value showing a degree of difference before and after learning of a learning model used in one vehicle among the plurality of vehicles and trained based on training data sets… is greater than or equal to a predetermined value, the server instructs relearning of a learning model used in another vehicle among the plurality of vehicles present in the predetermined region to the another vehicle.
Palanisamy discloses the server is configured so that when a model differential value showing a degree of difference before and after learning of a learning model used in one vehicle among the plurality of vehicles and trained based on training data sets… is greater than or equal to a predetermined value [“Loss functions are used to measure the inconsistency between a predicted value and an actual value, or the inconsistency between a predicted value and a target value” ¶117], the server instructs relearning of a learning model used in another vehicle among the plurality of vehicles present in the predetermined region to the another vehicle [“autonomous vehicles” ¶62; “a set of autonomous driver agents ¶73; “The updated parameters can be used to retrain and optimize neural network parameters of the DRL algorithm 132 and compensate for the overall output loss. The updated parameters are then available to be used by the driver agents,” ¶122; Note: Finding model drift using a loss function in one model would retrain the entire fleet’s model which includes relearning of a model used in another vehicle].
It would have been obvious to one having ordinary skill in the art, having the teachings of Levinson and Palanisamy before him before the effective filing date of the claimed invention, to modify the system of Levinson to incorporate the loss function and retraining of Palanisamy.
Given the advantage of ensuring continued accuracy of the models by using a loss function to determine model drift, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Levinson and Palanisamy disclose the model learning system according to claim 1.
However, Levinson fails to explicitly disclose wherein the model differential value is a differential value of output parameters which are output from the learning models before and after learning when inputting a predetermined input value into the learning models before and after learning or a value calculated based on the differential value.
Palanisamy discloses wherein the model differential value is a differential value of output parameters which are output from the learning models before and after learning when inputting a predetermined input value into the learning models before and after learning or a value calculated based on the differential value [“Loss functions are used to measure the inconsistency between a predicted value and an actual value, or the inconsistency between a predicted value and a target value” ¶117].
It would have been obvious to one having ordinary skill in the art, having the teachings of Levinson and Palanisamy before him before the effective filing date of the claimed invention, to modify the system of Levinson to incorporate the loss function and retraining of Palanisamy.
Given the advantage of ensuring continued accuracy of the models by using a loss function to determine model drift, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Levinson and Palanisamy disclose the model learning system according to claim 1.
However, Levinson fails to explicitly disclose wherein the model differential value is a differential value of weights and biases of nodes of the learning models before and after learning or a value calculated based on the differential value.
Palanisamy discloses wherein the model differential value is a differential value of weights and biases of nodes of the learning models before and after learning or a value calculated based on the differential value [“Loss functions are used to measure the inconsistency between a predicted value and an actual value, or the inconsistency between a predicted value and a target value” ¶117; Note: the loss function is a value calculated based on the differential value of the weights].
It would have been obvious to one having ordinary skill in the art, having the teachings of Levinson and Palanisamy before him before the effective filing date of the claimed invention, to modify the system of Levinson to incorporate the loss function and retraining of Palanisamy.
Given the advantage of ensuring continued accuracy of the models by using a loss function to determine model drift, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Levinson and Palanisamy disclose the model learning system according to claim 1.  Levinson further discloses in the predetermined region [“Road network 3650 may include regions” col. 36, lines 12-13].
However, Levinson fails to explicitly disclose wherein the one vehicle is configured so that when the training data sets acquired within a predetermined time period…are greater than or equal to a predetermined amount, the vehicle trains the learning model to calculate the model differential value and sends information corresponding to the result of the calculation to the server.
Palanisamy discloses wherein the one vehicle is configured so that when the training data sets acquired within a predetermined time period…are greater than or equal to a predetermined amount, the vehicle trains the learning model to calculate the model differential value and sends information corresponding to the result of the calculation to the server [“the loss function processes a batch of inputs ( e.g., all of the learning targets from the learning target module 138, and all of the predictions from the DRL algorithm 132) to compute an overall output loss” ¶117].
It would have been obvious to one having ordinary skill in the art, having the teachings of Levinson and Palanisamy before him before the effective filing date of the claimed invention, to modify the system of Levinson to incorporate the loss function and retraining of Palanisamy.
Given the advantage of ensuring continued accuracy of the models by using a loss function to determine model drift, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Levinson and Palanisamy disclose the model learning system according to claim 1.  Levinson further discloses wherein the another vehicle is configured so that when relearning of the learning model is instructed from the server, if a usage region of the another vehicle is within the predetermined region, the learning model used in the another vehicle is retrained [“Road network 3650 may include regions” col. 36, lines 12-13; Note: A road network is considered a usage region].

Regarding Claim 6, Levinson and Palanisamy disclose the model learning system according to claim 1.  Levinson further discloses wherein the predetermined region is a usage region of that one vehicle [“Road network 3650 may include regions” col. 36, lines 12-13; Note: A road network is considered a usage region].

Claim 7 is rejected on the same grounds as claim 1.

Regarding Claim 9, Levinson and Palanisamy disclose the model learning system according to claim 1.  Levinson further discloses wherein the server is further configured to: 
obtain positional information from the plurality of vehicles [“receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data” col. 8, lines 24-25]; 
identify the another vehicle present in the predetermined region based on the positional information [“a road network 3650 having autonomous vehicles” col. 36, line 9]; and 
acquired within the predetermined region [“Road network 3650 may include regions” col. 36, lines 12-13].
However, Levinson fails to explicitly disclose instruct relearning of the learning model used in the another vehicle among the plurality of vehicles to the another vehicle in response to determining that the model differential value showing the degree of difference before and after learning of the learning model used in the one vehicle among the plurality of vehicles and trained based on the training data sets… is greater than or equal to the predetermined value, 
wherein the learning model is a neural network model, and the model differential value is determined based on difference in at least one of weights and biases of the neural network model.
Palanisamy discloses instruct relearning of the learning model used in the another vehicle among the plurality of vehicles to the another vehicle in response to determining that the model differential value showing the degree of difference before and after learning of the learning model used in the one vehicle among the plurality of vehicles and trained based on the training data sets… is greater than or equal to the predetermined value [[“Loss functions are used to measure the inconsistency between a predicted value and an actual value, or the inconsistency between a predicted value and a target value” ¶117; “autonomous vehicles” ¶62; “a set of autonomous driver agents ¶73; “The updated parameters can be used to retrain and optimize neural network parameters of the DRL algorithm 132 and compensate for the overall output loss. The updated parameters are then available to be used by the driver agents,” ¶122; Note: Finding model drift using a loss function in one model would retrain the entire fleet’s model which includes relearning of a model used in another vehicle], 
wherein the learning model is a neural network model [“Training and validation of neural networks” ¶4], and the model differential value is determined based on difference in at least one of weights and biases of the neural network model [“Loss functions” ¶117].
It would have been obvious to one having ordinary skill in the art, having the teachings of Levinson and Palanisamy before him before the effective filing date of the claimed invention, to modify the system of Levinson to incorporate the loss function and retraining of Palanisamy.
Given the advantage of ensuring continued accuracy of the models by using a loss function to determine model drift, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 10, Levinson and Palanisamy disclose the model learning system according to claim 9.  Levinson further discloses wherein the another vehicle operates at least one of an engine, a motor, and sensors of the another vehicle based on the relearned learning model [“autonomous vehicles” col. 36, line 9; Note: Autonomous vehicles have an engine or a motor, and sensors which would be operated during the lifetime of the vehicle, both before and after relearning.  The operation of these elements are impacted based on any relearning.].

Claim 11 is rejected on the same grounds as claim 9.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claim is not directed to a mental process, and the claimed subject matter integrates the recited judicial exception into a practical application.  Examiner disagrees for at least the following reasons.
Generally, the claim recites the abstract idea of determining when a function (i.e. model) is showing an error over a threshold and then deciding to retrain other similar models.  The inclusion of a server and a plurality of vehicles are additional elements that are not part of the abstract idea.  The claim recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, the inclusion of a server and a plurality of vehicles are additional elements.  The plurality of vehicles are essentially clients to the server.  Distributed computing is a generic computer technique.  Additionally, the claim does not affirmatively recite relearning, but rather merely instructs relearning.  Instructing relearning is a decision to relearn, not actual relearning.
For at least these reasons, the 35 U.S.C. 101 rejections are maintained.  While it would depend on the exact claim language used, the combination of claims 1, 9 and 10 may overcome the rejection if claims 1 and 9 were amended to “relearn” instead of “instruct relearning” and claim 10 recited what the operation of the engine/motor/sensors actually was.
Regarding the prior art rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that Levinson and Palanisamy do not disclose the limitations of claim 1.  Examiner disagrees for at least the following reasons.
It is the combination of references that disclose the limitation.  Levinson discloses the predetermined region.  The term “predetermined region” is not defined in the claim.  Therefore, broadest reasonable interpretation is used.  Accordingly, anything from a specific geographic locale (specific address, town, city, etc.) to a larger location (e.g. country, hemisphere, earth, etc) would satisfy this limitation.  Levinson discloses “[r]oad network 3650 may include regions” which could interpret the claim’s region as either one of the regions of the reference, or even just the road network itself.  Palanisamy discloses a loss function to determine when a model is no longer accuracy, and then retraining the models.  The combination of references discloses the limitation.
Applicant also argues that the references do not disclose the new claims 9-11 because Palanisamy does not disclose a predetermined region.  However, as stated above, this element is disclosed by Levinson, which also discloses the server and plurality of vehicles.  It is the combination of reference which disclose these claims as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123